           Case 3:18-cr-00103-RCJ-WGC Document 38 Filed 07/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     LAUREN GORMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11580
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Lauren_Gorman@fd.org

 7   Attorney for FRANCISCO JAVIER CASTANEDA

 8
 9                              UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11
12   UNITED STATES OF AMERICA,                          Case No. 3:18-cr-00103-RCJ-WGC

13                 Plaintiff,                           ORDER GRANTING
                                                        STIPULATION TO CONTINUE
14            v.
                                                        SENTENCING HEARING
15   FRANCISCO JAVIER CASTANEDA,                        (FIRST REQUEST)

16                 Defendant.

17
18            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
19
     VALLADARES, Federal Public Defender and LAUREN D. GORMAN, Assistant Federal
20
     Public Defender, counsel for FRANCISCO JAVIER CASTANEDA and NICHOLAS A.
21
     TRUTANICH, United States Attorney, and MEGAN RACHOW, Assistant United States
22
23   Attorney, counsel for the UNITED STATES OF AMERICA, that the Sentencing hearing set

24   for August 3, 2020 at 1:30 PM, be vacated and continued to September 21, 2020 at 11:00 AM.
25
     ///
26
     ///
        Case 3:18-cr-00103-RCJ-WGC Document 38 Filed 07/29/20 Page 2 of 3




 1
 2          The continuance is necessary for the following reasons:
 3
            1.      This is a joint request by counsel for the Government and counsel for the
 4
     Defendant, Mr. Castaneda.
 5
 6          2.      The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 8   change any time limits prescribed in this rule.”
 9
            3.      Both counsel request this additional time in order to allow adequate time to
10
     research sentencing issues and to prepare for the sentencing hearing.
11
12          4.      Mr. Castaneda is detained and agrees to the continuance. Specifically, Mr.

13   Castaneda was informed that the continuance will allow defense counsel to continue to gather
14   documents in support of the hearing and provide continuity of counsel.
15
            5.      This is the first request for continuance of the sentencing hearing.
16
            DATED this 24th day of July, 2020.
17
18       RENE L. VALLADARES                                  NICHOLAS A. TRUTANICH
         Federal Public Defender                             United States Attorney
19
20    By /s/ Lauren D. Gorman              .            By    /s Megan Rachow                 .
         LAUREN D. GORMAN                                    MEGAN RACHOW
21       Assistant Federal Public Defender                   Assistant United States Attorney
         Counsel for                                         Counsel for the Government
22       FRANCISCO JAVIER CASTANEDA
23
24
25
26
                                                        2
        Case 3:18-cr-00103-RCJ-WGC Document 38 Filed 07/29/20 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for August
 4
     3, 2020 at 1:30 PM, be vacated and continued to September 21, 2020 at 11:00 AM.
 5
 6
            DATED this 29th day of July, 2020.
 7
 8
 9
                                                 ______________________________________
10
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
